Citation Nr: 1121658	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-22 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty service that ended in August 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which found that the Veteran did not qualify for basic eligibility for educational assistance under 38 U.S.C. chapter 33 as he did not have the required aggregate of 90 days of qualifying active duty service.  The Seattle, Washington, RO now maintains jurisdiction in this case.   

The Veteran provided testimony before the undersigned at the RO in April 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The RO denied the Veteran's claim for entitlement to Post- 9/11 GI Bill benefits because he did not have an aggregate of 90 days of qualifying active duty service after September 10, 2001 and was not discharged for a disability after service 30 continuous days of active duty service.  

Generally, an individual who served a minimum of 90 days on active duty after September 10, 2001, will be eligible for educational assistance under the Post-9/11 GI Bill.  In calculating qualifying active duty service, service obligated due to ROTC under 10 U.S.C. 2107(b) is excluded.  

The Veteran's DD 214 documents active duty service from June 11, 2003, to August 31, 2007.  The Department of Defense and the Veteran have acknowledged that he was a ROTC participant and, therefore, the first four years of his service were obligated to satisfy his ROTC commitment.  According to the dates listed on the DD 214, the Veteran had a total of 81 days of qualifying active duty service after his four year ROTC commitment.  

However, in testimony before the Board, the Veteran stated that his actual enlistment date was the date of his commission.  Paperwork he submitted at the hearing demonstrated that his commission date was May 9, 2003.  If this is the case, the Veteran would have more than 90 days of qualifying active duty service as required for eligibility for the benefits sought.  

The Veteran's official personnel records from the service department have not been obtained.  Given the Veteran's contentions, in order to determine whether the Veteran had the requisite qualifying active duty service, the Board needs to obtain official documentation of the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of all of the personnel records pertaining to the Veteran's military service and ask the service department to verify any active duty service after the end of service obligated by the Veteran's ROTC commitment.  Document all attempts and responses according to 38 C.F.R. § 3.159 (2010).

2.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


